DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 5-8, 10-40 are pending.  Claims 5, 7, 16, 18, 23, 28, 29, and 34 are withdrawn.  Claims 1, 6, 8-15, 17, 19-22, 24-27, 30-33, 35-40 are examined.
	Claim 28 depends from claim 23 and is properly noted as withdrawn. Claims 29 and 34 are also withdrawn, but not identified as such in the claim set.

Amendments to the Claims
Applicant’s amendments to the claims of February 19, 2021, in response to the Office Action of November 20, 2020, are acknowledged.

Response to Arguments
	Applicant’s arguments and allegations of unexpected results, including the declaration of June 1, 2017, filed in parent application serial no. 14/335,080, have been fully considered in their entirety.
	The § 112 rejections are withdrawn in view of the amendments to the claims.  
	The objection is been withdrawn in view of the amendment to claim 26.
	The examiner notes that Applicant will submit a Terminal Disclaimer.  However, until such TD is approved by the Office, the DP rejection is maintained.
Claims 22 and 39 will be allowed once a TD is filed and approved by the Office.
	Applicant has amended to the claims to comprise a ratio of sorbic acid to ascorbic acid of 0.1 to 1.5 (claim 1).  Applicant argues that the claimed ratio of antioxidant to preservative is not taught by the prior art.  Applicant argues that paragraphs 63-69 describe the criticality of the claimed ratio.  Further, Applicant argues that Tables 8 and 9 of the instant Specification show efficacy of preservations for the solution with increasing concentrations of antioxidants as presently claimed.  The examiner responds.
	The examiner notes that Bova teaches in paragraph 93 and prior art claim 23 incorporating a number of preservatives and combinations thereof, including antioxidants, in compositions.  Two of those preservatives include ascorbic acid and sorbic acid.  In addition to Bova's teachings, Folger teaches that a preservative and an antioxidant can be included in compositions (par. 36).  
Further, Folger teaches one or more suitable preservatives can be added to solutions. See par. 38 and prior art claim 10.  Further, antioxidants can be used as well.  See par. 36.  Salts can also be used, including acetate, citrate, ascorbate, and others. See par. 39.  Folger explains that paraben is a preferable preservative and sodium edetate is a preferable antioxidant.  These are used at least in liquid formulation examples in a ratio of 1:1 (propyl paraben to disodium edetate).  As such, Folger shows a ratio of 1:1 for antioxidant to preservative and this is well within the claimed ratio.
	To show unexpected results, Applicant points to paragraphs 63-69 and paragraphs 139-142 (including Tables 8 and 9) of the instant Specification also appear relevant to Applicant’s allegation.  Applicant indicates that using at least one water-soluble antioxidant has a positive effect on claimed compositions (Spec., par. 64).  While the examiner acknowledges that Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
 	With respect to paragraphs 139-142, Applicant increases the concentration of ascorbic acid while leaving the concentration of all other components including sorbic acid unchanged.  Applicant concludes that small amounts of antioxidant such as ascorbic acid provide an improvement in the efficacy of microbial preservation.  More specifically, the ratios of sorbic acid to ascorbic acid include: .3:.2, .3:.35, .3:.5, and .3:.7.  Applicant concludes that preservation is better when an antioxidant, such as ascorbic acid is used.  However, Table 9 does not show a difference with respect to the Z. rouxxi and shows almost no difference among concentrations for C. albicans.  The Specification appears to indicate that the use of any antioxidant and any preservative will result in improvement.  In light of the instant Specification, ascorbic acid and sorbic acid appear to be examples of functionally equivalent preservatives that are taught to be usable with pimobendan.  As noted above, both Bova and Folger teaches using an antioxidant and a preservative in a composition comprising pimobendan and HP-β-CD.  
	According to M.P.E.P. § 716.02(d), “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).   Not only is it not clear that the claimed ratio is critical, but the degree of any particular advantage as compared to other ratios of preservatives has not be shown.  
prima facie case has been established.  While unexpected results can be shown, they must show the claimed ratio of preservative to antioxidant is critical or that the combination of preservatives is critical as compared to using any combination of preservatives.  Further, for a showing to be unexpected, it must be critical over the entire range claimed, including a 1:1 ratio, e.g., as compared to those ratios outside of the claimed ratio.  Showings have not been made of record that are sufficient to support unexpected results.  As such, the prima facie case of record is set forth below.


Claim Rejections 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 10, 11, 13-15, 17, 19-21, 24, 25, 27, 30-33, 35-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Folger et al., (US2008/0207629), and in view of Daemmgen et al., (US2010/0035889).
Folger teaches a known relationship between pH, HP-β-CD concentration, and solubility of pimobendan (par. 18).  Pimobendan can be used at a preferable concentration of about 0.005% to 0.15% wt. See abstract.  More importantly, “The relationship between increasing HP-β-CD concentrations (by mass) and increase in saturated solubility of pimobendan was linear at pH 3.”  Additionally, increasing the concentration of HP-β-CD increased the solubility of pimobendan at a pH of about 5 by using a concentration of HP-β-CD that is greater than 15% (par. 84).  Even further, Folger teaches compositions comprising pimobendan, a substituted benzimidazol, and HP-β-CD at pH of 3 (par. 11).  Specifically, Folger shows a linear increase in solubility with increasing concentrations of HP-β-CD at a pH of 3.  Folger explains that solutions containing a concentration of more than 15% hydroxypropyl-β-cyclodextrin and preferably about 20% up to 70% have a significant increase in solubility of pimobendan. See par. 17.  More specifically, the relationship between solubility and HP-β-CD concentration was linear at pH 3.  Figures 1 and 2 show a concentration of HP-β-CD with pimobendan at a pH of 3, 5, and 7.  Figure 1 is shown below.  

    PNG
    media_image1.png
    426
    589
    media_image1.png
    Greyscale

It appears that the highest solubilities for any solution in this chart is a solubility of 9.94 at a pH of 7.19, and the second highest solubility is 6.30 mg/ml at a pH of 3.48 with a concentration of etherified cyclodextrin that was 40%.  Further, the chart above shows us that the solubility at a pH of 3.48 and 5.29 were higher than those solutions with a pH of 3, 3.24, 5.10, 7.08, and others above and below those ranges.  This tells a POSA that the concentration of HP-β-CD is critical to the solubility of the solution and is the most influential variable in dictating solubility.  The instant claims include a pH of 3.48, e.g.  Applicant did not claim a concentration of HP-β-CD, which means that the claims can include a concentration of 40%, e.g.  As shown in the chart above, this combination is known to be soluble.  
It also appears that the solubility has the most substantial incremental increases above a pH of 5.10 and above a pH of 3.30.  Folger explains that increasing concentrations of HP-β-CD and an increase in solubility was linear at a pH of 3.  
preservatives can be added to the solutions. See par. 38 and prior art claim 10.  Further, antioxidants can be used as well.  See par. 36.  Salts can be used, including acetate, citrate, ascorbate, and others. See par. 39.  Further, Folger explains that paraben is a preferable preservative and sodium edetate is a preferable antioxidant.  These are used at least in liquid formulation examples in a ratio of 1:1 (propyl paraben to disodium edetate).  However, in many cases as noted in Folger, a preservative and an antioxidant are the same agent.  EDTA is taught by Folger, e.g., to be both.  A POSA can optimize known result-effective variables through nothing more than routine experimentation to arrive at an optimal ratio of components.  Antioxidants and preservatives appear to be functional equivalents with other antioxidants and preservatives, absent evidence to the contrary.  
While the ratios and/or concentrations of components are not identically taught by the prior art, this does not appear, absent evidence to the contrary, to be a non-obvious distinction in view of the cited prior art.  According to M.P.E.P. § 2144.05, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, for the reasons set forth above, it would have been prima facie obvious to a person having ordinary skill in the art prior to the filing of the instant application to arrive at the claimed compositions in view of the cited prior art through routine optimization.  One would optimize the concentrations of the claimed components with a reasonable and predictable expectation of success.  This rationale applies to claim 1 as well as claim 8, e.g.  
With regard to claim 17, Applicant claims a kit comprising the composition of claim 1 and a leaflet (i.e., instructions for use).  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.) See also In re GU lack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability…[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”)
Folger does not teach the claimed preservative and antioxidant.
Daemmgen teaches compositions comprising pimobendan as the preferable API for treating heart conditions, e.g. See par. 27.  Compositions can be in liquid form. See par. 67.  Generally, solutions can include a stabilizing agent and a buffer.  Further, antioxidants, including sodium bisulfite, ascorbic acid, and others can be used.  Citric acid can be used as well.  Further, preservatives, including benzalkonium chloride can be used.  See par. 75. 
It would have been prima facie obvious to a person of ordinary skill in the art at a time prior to filing the instant application to combine the teachings of Folger and Daemmgen to arrive at the claimed invention.  One would have been motivated to do so because Folger teaches compositions comprising pimobendan as the API to treat heart failure, e.g., as well as a preservative agent, an antioxidant, and an etherified cyclodextrin, such as HP-β-CD.  Even 
With regard to claims 17 and 33, Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).

Claims 1, 6, 8, 10-15, 17, 19-21, 24-27, 30-33, 35-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Folger et al., (US2008/0207629), and in view of Daemmgen et al., (US2010/0035889), and in view of Bova et al., (US2015/0148335).
Folger teaches, “The solubility of pimobendan is significantly higher at pH 1 to 3, however, the chemical stability in solution is reduced so that a stable solution with a reasonable shelf-life cannot be achieved.” (Par. 6).  Further, Folger teaches the known relationship between pH, HP-β-CD concentration, and solubility of pimobendan (par. 18).  More importantly, “The relationship between increasing HP-β-CD concentrations (by mass) and increase in saturated solubility of pimobendan was linear at pH 3.”  Additionally, increasing the concentration of HP-β-CD increased the solubility of pimobendan at a pH of about 5 by using a concentration of HP-
Folger explains that solutions containing a concentration of more than 15% hydroxypropyl-β-cyclodextrin and preferably about 20% up to 70% have a significant increase in solubility of pimobendan. See par. 17.  More specifically, the relationship between solubility and HP-β-CD concentration was linear at pH 3.  Figures 1 and 2 show a concentration of HP-β-CD with pimobendan at a pH of 3, 5, and 7.  Figure 1 is shown below.  

    PNG
    media_image1.png
    426
    589
    media_image1.png
    Greyscale

It appears that the highest solubilities for any solution in this chart is a solubility of 9.94 at a pH of 7.19, and the second highest solubility is 6.30 mg/ml at a pH of 3.48 with a concentration of etherified cyclodextrin that was 40%.  Further, the chart above shows us that the solubility at a pH of 3.48 and 5.29 were higher than those solutions with a pH of 3, 3.24, 5.10, 7.08, and others above and below those ranges.  This tells a POSA that the concentration of HP-β-CD is critical to 
It also appears that the solubility has the most substantial incremental increases above a pH of 5.10 and above a pH of 3.30.  Folger explains that increasing concentrations of HP-β-CD and an increase in solubility was linear at a pH of 3.  
Folger teaches one or more suitable preservatives can be added to the solutions. See par. 38 and prior art claim 10.  Further, antioxidants can be used as well.  See par. 36.  Salts can be used, including acetate, citrate, ascorbate, and others. See par. 39.  Further, Folger explains that paraben is a preferable preservative and sodium edetate is a preferable antioxidant.  These are used at least in liquid formulation examples in a ratio of 1:1 (propyl paraben to disodium edetate).  However, in many cases as noted in Folger, a preservative and an antioxidant are the same agent.  EDTA is taught by Folger, e.g., to be both.  A POSA can optimize known result-effective variables through nothing more than routine experimentation to arrive at an optimal ratio of components.  Antioxidants and preservatives appear to be functional equivalents with other antioxidants and preservatives, absent evidence to the contrary.  
While the ratios and/or concentrations of components are not identically taught by the prior art, this does not appear, absent evidence to the contrary, to be a non-obvious distinction in view of the cited prior art.  According to M.P.E.P. § 2144.05, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, for the reasons set forth above, it would have been prima facie obvious to a person having ordinary skill in the art prior to the filing of the instant application to arrive at the claimed compositions in view of the cited prior art through routine optimization.  One would optimize the concentrations of the claimed components with a reasonable and predictable expectation of success.  This rationale applies to claim 1 as well as claim 8, e.g.  
With regard to claim 17, Applicant claims a kit comprising the composition of claim 1 and a leaflet (i.e., instructions for use).  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.) See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). (“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability…[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”)
Folger does not teach the claimed preservative and antioxidant.
Daemmgen teaches compositions comprising pimobendan as the preferable API for treating heart conditions, e.g. See par. 27.  Compositions can be in liquid form. See par. 67.  Generally, solutions can include a stabilizing agent and a buffer.  Further, antioxidants, including sodium bisulfite, ascorbic acid, and others can be used.  Citric acid can be used as well.  Further, preservatives, including benzalkonium chloride can be used.  See par. 75. 
With regard to claims 17 and 33, Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
Folger and Daemmgen do not teach the claimed viscosity modifier.
Bova teaches liquid compositions comprising pimobendan, and including a viscosity modulator for a liquid to be of a desired consistency.  The modifier can be hypromellose, PVP, PVA, and others. See par. 89.  A viscosity modified can be used in a concentration of 0.05% to 10% percent. See par. 90.
It would have been prima facie obvious to a person of ordinary skill in the art at a time prior to filing the instant application to combine the teachings of Folger, Daemmgen, and Bova to arrive at the claimed invention.  One would have been motivated to do so because Folger teaches compositions comprising pimobendan as the API to treat heart failure, e.g., as well as a preservative agent, an antioxidant, and an etherified cyclodextrin, such as HP-β-CD.  Even further, Table 1 shows the high solubility of pimobendan when using 40% HP-β-CD.  In addition, Folger teaches the use of an antioxidant and preservative agent with the composition, while Daemmgen teaches using pimobendan with the claimed species of preservative and antioxidant.  As such, a person of ordinary skill in the art would combine the teachings of Folger and Daemmgen, to arrive at the claimed composition at the claimed pH and in doing so would expect to achieve a highly a highly soluble liquid formulation in accordance with the solubility taught by Folger in Table 1.  Even further, the incorporation of any viscosity enhancing agent 

(Maintained) Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 6, 8, 10-15, 17, 19-22, 24-27, 30-33, and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,071,162.  The claims of the ‘162 patent render obvious the instant claims.  They are directed towards a compositions comprising the same components without the specific concentrations claimed in the ‘162 patent.  As such, the ‘162 patent includes within its’ scope the instantly claimed products.
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628